Citation Nr: 1009954	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative spondyloarthropathy of the 
lumbosacral spine with history of L3 compression fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with intervertebral disc 
syndrome and minimal narrowing of C5-6 and C6-7 interspaces 
(claimed as neck pain).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right hip.

4.  Entitlement to an initial compensable evaluation for 
surgical scars on the abdomen.  

5.  Entitlement to service connection for sleeping problems, 
including insomnia and sleep apnea.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to February 
2006.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The Board addresses the claims of entitlement to an initial 
evaluation in excess of 20 percent for postoperative 
spondyloarthropathy of the lumbosacral spine with history of 
L3 compression fracture, entitlement to an initial evaluation 
in excess of 10 percent for cervical spondylosis with 
intervertebral disc syndrome and minimal narrowing of C5-6 
and C6-7 interspaces (claimed as neck pain), and entitlement 
to service connection for sleeping problems, including 
insomnia, in the REMAND section if this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right hip disability, which involves 
degenerative joint disease, manifests as tenderness, pain on 
motion and noncompensable limitation of motion, not increased 
during flare-ups or on repetitive use.  

2.  The surgical scars on the Veteran's abdomen are small, 
well-healed, non-tender or painful on examination, minimally 
depressed and asymptomatic and cause no functional 
limitation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5250-5253 (2009).

2.  The criteria for entitlement to an initial compensable 
evaluation for surgical scars on the abdomen are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation or evidence of 
prejudice in this case.

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letter dated August 2006, before 
initially deciding those claims in a rating decision dated 
October 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of the notice letter, considered in conjunction 
with the content of a letter the RO sent in May 2008, also 
reflects compliance with pertinent regulatory provisions and 
case law, noted above.  In the letters, the RO acknowledged 
the Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service treatment records.  The RO also afforded 
the Veteran VA examinations of his right hip and abdominal 
scars, during which examiners discussed the severity of the 
Veteran's right hip disability and scars.  

II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

A.  Right Hip Disability

1.  Schedular

According to written statements the Veteran submitted during 
the course of his appeal, the 10 percent evaluation initially 
assigned his right hip disability does not accurately reflect 
the severity of his right hip symptomatology.  He reports 
that his symptomatology includes constant pain, which is 
worsening and often excruciating and prevents him from 
running.

The RO has evaluated the Veteran's right hip disability as 10 
percent disabling pursuant to DC 5003.  Also pertinent to 
this claim are DCs 5250 to 5253.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2009).

The appropriate DCs for the specific joint involved in this 
case are 5250 to 5253.  DC 5250 provides that an evaluation 
of at least 60 percent is assignable for ankylosis of the 
hip.  DC 5251 provides that a 10 percent evaluation is 
assignable for extension of the thigh limited to 5 degrees.  
38 C.F.R. § 4.71a, DC 5250, 5251 (2009).

DC 5252 provides that a 10 percent evaluation is assignable 
for flexion of the thigh limited to 45 degrees.  A 20 percent 
evaluation is assignable for flexion of the thigh limited to 
30 degrees.  A 30 percent evaluation is assignable for 
flexion of the thigh limited to 20 degrees.  A 40 percent 
evaluation is assignable for flexion of the thigh limited to 
10 degrees.  38 C.F.R. § 4.71a, DC 5252 (2009).  

DC 5253 provides that a 10 percent evaluation is assignable 
for limitation of rotation of the thigh, cannot toe-out more 
than 15 degrees, affected leg, or for limitation of adduction 
of the thigh, cannot cross legs.  A 20 percent evaluation is 
assignable for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2009).  

Normal ranges of motion of the hip include: flexion from 0 to 
125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2009).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The Veteran first expressed complaints, including tenderness, 
discomfort on range of motion testing and pain, involving his 
upper right leg (noted as right gluteal area, flank and upper 
right hip) during service in 1994.   

He has continued to express right hip complaints since 
discharge, including during VA examinations conducted in 
September 2006 and April 2009.  During the first examination, 
he reported pain affecting multiple joints, including the 
right hip.  An examiner noted that the Veteran walked into 
the examination room with a slow, but normal gait with a cane 
in his hand.  

The examiner also noted that the Veteran had tenderness to 
palpation of the right groin, flexion to 120 degrees, 
abduction to 40 degrees, adduction to 30 degrees, external 
rotation to 40 degrees and internal rotation to 30 degrees.  
He indicated that there was no evidence of weakened movement 
against resistance or additional loss of range of motion with 
repeated movements.  X-rays of the right hip showed 
acetabular subchondral sclerosis.  The examiner diagnosed 
mild degenerative joint disease of the right hip.  

During the second examination, the Veteran reported right hip 
pain four times daily, lasting two hours each time.  He 
indicated that it could be elicited by physical activity and 
relieved by water, was associated with back pain, limited his 
ability to function, and caused weakness, stiffness, giving 
way, a lack of endurance, locking, fatigability and 
difficulty walking when symptoms flared up.  The Veteran 
noted that he had not received treatment for his right hip 
symptoms.  

The examiner noted a normal gait.  He also noted that the 
Veteran required a cane for ambulation, but secondary to 
back, not right hip, pain.  The examiner indicated that there 
were no signs of edema, effusion, weakness, tenderness, 
redness, heat, subluxation or guarding of movement.  

The Veteran had flexion to 125 degrees, extension to 30 
degrees, abduction to 45 degrees, adduction to 25 degrees, 
external rotation to 60 degrees and internal rotation to 40 
degrees.  Pain began at 125 degrees of flexion, but was not 
reported on the other motions.  The examiner indicated that 
these movements were all in the normal range.  The examiner 
noted that, on repetitive use, the Veteran's right hip joint 
function was additionally limited by pain, fatigue, weakness, 
and a lack of endurance.  The examiner noted; however, that 
there was no additional limitation in terms of degrees.  

The tenderness, pain, including on motion, and slight 
limitation of motion, not increased during flare-ups or on 
repetitive use, are contemplated in the 10 percent evaluation 
initially assigned the Veteran's right hip disability.  The 
10 percent rating, under DC 5003 is provided for limitation 
objectively demonstrated by pain, but which is less than 
compensable under the applicable diagnostic codes.

There is no evidence of record indicating that this 
disability causes compensable limitation of motion, or more 
specifically, flexion limited to 30 degrees or abduction 
limited to 10 degrees.  The VA examination showed that there 
is no additional limitation of motion due to functional 
factors.  Hence, a higher rating cannot be provided on the 
basis of §§ 4.40, 4.45.

Given the substantial range of motion, it cannot be found 
that there is ankylosis of the right hip.  An initial 
evaluation in excess of 10 percent may therefore not be 
assigned under DC 5250, 5252 or 5253.   

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his right knee disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the aforementioned schedular evaluation is the most 
appropriate given the medical evidence of record.

2.  Extraschedular & Total Disability Based on Individual 
Unemployability

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's hip disability is manifested by pain with 
associated limitation of function.  As just described, the 
rating criteria contemplate this symptomatology.

The question of whether a total disability evaluation based 
on individual unemployability (TDIU) may be assigned due to 
service-connected disability(ies) may also be a component of 
a claim for a higher initial or increased evaluation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).   

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

In this case, neither the Veteran, nor the evidence raises 
either of the previously noted questions.  The Veteran does 
not assert interference with employment, let alone marked 
interference or complete unemployability, secondary to his 
service-connected right hip disability.   

B.  Abdominal Scars

1.  Schedular

The Veteran asserts that he is entitled to a higher initial 
evaluation for residuals of his in-service abdominal surgery.  
Allegedly, such residuals include not only scars, but a 
protruding abdomen and an inability to throw up. 

The RO has service connected the Veteran for a hiatal hernia 
with gastroesophageal reflux disease as one residual of the 
surgery.  The RO has also service connected the Veteran for 
multiple scars associated with the surgery.  The latter are 
the only residuals that are at issue in this appeal.  

The RO has evaluated such residual scars as 0 percent 
disabling pursuant to DC 7804.  Also applicable to this claim 
are DCs 7801 to 7803 and 7805.  Scars, other than of the 
head, face, or neck, which are deep or cause limited motion, 
are to be rated under DC 7801.  DC 7801 provides that a 10 
percent evaluation is assignable for such scars when the area 
or areas exceed 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2008).  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2) (2008).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2008).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's abdominal scar 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under any applicable 
DC during any period of time at issue in this appeal.  

During service, the Veteran underwent surgery, or more 
specifically, a Nissen fundoplication, for a hiatal hernia 
and gastroesophageal reflux disease.  Since discharge from 
service, he has undergone two VA examinations of the scarring 
from the surgery.  

During the first examination, conducted in September 2006, an 
examiner noted five small, well-healed minimally depressed, 
non-tender, mobile post-surgical scars.  During the second 
examination, conducted in April 2009, an examiner noted one 
linear, non-painful, superficial, non-disfiguring abdominal 
scar, measuring two centimeters by one centimeter.  The 
examiner indicated that there was no skin breakdown, 
underlying tissue damage, inflammation, edema, or keloid 
formation associated with the scar.  He further indicated 
that the scar did not limit the Veteran's function, including 
his motion.   

In sum, the Veteran's abdominal scars involve an area 
measuring less than 39 square centimeters, are asymptomatic 
and cause no functional loss.  In the absence of evidence of 
deeper scars affecting a larger area, or causing limitation 
of motion, instability or pain, the Board may not assign such 
scars a compensable evaluation under any DC pertinent to 
ratings of scars.  

2.  Extraschedular & Total Disability Based on Individual 
Unemployability

Neither the Veteran, nor the evidence raises a claim for a 
higher initial evaluation for abdominal scars on an 
extraschedular basis, or a TDIU.  The record does not show 
that the scars are manifested by symptomatology outside that 
contemplated by the rating schedule.  The Veteran does not 
assert interference with employment, let alone marked 
interference or complete unemployability, secondary to his 
service-connected abdominal scars.   



C.  Conclusion

Based on the aforementioned findings, the Board concludes 
that the criteria for entitlement to higher initial 
evaluations for a right hip disability and abdominal scars 
are not met.  In reaching this decision, the Board considered 
the complete history of the disabilities at issue as well as 
the current clinical manifestations and the effect each 
disability has on the Veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  The Board also considered the 
benefit-of-the-doubt rule, but because the preponderance of 
the evidence is against each claim, the rule is not for 
application.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right hip is denied.

An initial compensable evaluation for surgical scars on the 
abdomen is denied.  


REMAND

The Veteran claims entitlement to an initial evaluation in 
excess of 20 percent for postoperative spondyloarthropathy of 
the lumbosacral spine with history of L3 compression fracture 
and entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with intervertebral disc 
syndrome and minimal narrowing of C5-6 and C6-7 interspaces 
(claimed as neck pain).  Additional action is necessary 
before the Board decides these claims.

First, in a written statement dated October 2007, the Veteran 
indicated that he had recently undergone magnetic resonance 
imaging (MRI) on his back and x-rays of his neck.  However, 
there is no recent MRI report of record and the most recent 
x-rays of the Veteran's neck are dated in November 2006 and 
were taken in conjunction with a VA examination (the Board is 
unclear as to whether these are the x-rays to which the 
Veteran refers).  Given their pertinence, records of any 
recent back and neck testing must be secured in support of 
this appeal.  

In addition, during VA examinations conducted in September 
2006 and December 2006, the Veteran reported that he was on 
two types of prescription medication for his back and 
received chiropractic care for his neck.  Records from the 
doctor who prescribes the medication and the chiropractor are 
not in the claims file.  Again, given their pertinence, they 
must be secured in support of this appeal.   

Second, in an October 2006 rating decision, the RO denied the 
Veteran entitlement to service connection for multiple 
disabilities, including insomnia, which the Veteran claimed 
as sleeping problems.  The RO did so based on a finding that, 
although the Veteran received treatment for insomnia twice in 
service and was scheduled to undergo a sleep study, the 
Veteran had no residual disorder on VA examination.  
Thereafter, in a written statement dated October 2007, the 
Veteran wrote that he wished to appeal multiple issues that 
were denied.  He explained that he had a mild case of sleep 
apnea that was improperly diagnosed and needed to be 
reevaluated.  The statement may be construed as a notice of 
disagreement with the denial of the claim for service 
connection for sleeping problems.  The confusion stems from 
the RO's recharacterization of the sleeping problems as 
"insomnia." 

To date, the RO has not issued a statement of the case in 
response.  The RO's failure to act in response to the 
Veteran's notice of disagreement represents procedural error, 
one that must be cured on remand.  38 C.F.R. §§ 19.9, 20.200, 
20.201 (2009); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).

Third, under the VCAA, VA is required to afford the Veteran a 
VA examination when there is insufficient information of 
record to make a decision on a claim, there is competent 
evidence in the claims file that the claimant has a current 
disability or signs and symptoms of a current disability, and 
the record indicates that the disability or signs and 
symptoms of the disability may be associated with active 
service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that any 
evidence of a link between a current disability and active 
service must be competent).   

Based on the foregoing, this case is REMANDED for the 
following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file records of 
recent medical treatment the Veteran has 
received for his back and neck, including 
from the doctor who prescribes the 
Veteran medication for his back and the 
chiropractor who cares for his neck, and 
the recent reports of MRI and X-rays the 
Veteran identified in October 2007.

2.  Provide the Veteran a statement of 
the case referencing a claim of 
entitlement to service connection for 
sleeping problems, including insomnia and 
sleep apnea.  Do not certify this issue 
to the Board unless an adequate 
substantive appeal is received in 
response to the statement of the case.


3.  If any benefit sought on appeal 
remains denied, provide a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


